Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the applicant’s amendment submitted on 04/04/2022. Claim 1 has been amended. Claim 2 has been canceled. Claim 9-20 have been previously withdraw. Thus, claims  1 and 3-8 are pending in the instant application.
Interview Summary
The applicant’s representative Harry Andrew Hild Jr. set up an interview on 4/4/2022 and 4/11/2022, but did not conduct any interview with the examiner. The applicant’s representative emailed examiner and apologized for inconvenient times. However, there is not any interview was made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note: Claims in a pending application should be given their broadest reasonable
interpretation. In re Pearson, 181 USPQ 641, 645 (CCPA 1974). Things clearly shown
in reference patent drawing qualify as prior art features, even though unexplained by the
specification. In re Mraz, 173 USPQ 25, 645 (CCPA 1972).

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al. (U.S Publication No. 20110211351 A1) in view of Hussell et al. (U.S Publication No. 20130077299 A1), and further in view of Kim et al. (U.S Publication No. 20160334091 A1).
Regarding claim 1, Van de Ven discloses a method of controlling characteristics of light being projected from a light source (which is a lighting device comprising a module mounted in a lighting device element, and a method comprising mounting a module to a lighting device element, see fig. 1-121) comprising: 
selecting a color setting of light being projected by a light engine (180) having at least one light emitting diode (181 and 182), (which is the respective solid state light emitters 181 and 182 can be selected so as to emit light of any desired wavelength range (or color), see paragraph [0266] and [0336]), wherein the light engine (180) includes a printed circuit board having a metal core that is in direct contact with the at least one light emitting diode (181 and 182), (see fig. 18, paragraph [0268], and [0276]-[0277]).
monitoring temperature of the light engine (via a temperature sensor) with a thermistor (see paragraph [0296], [0308]-[0309], [0341]), wherein changes in resistance measurements taken from the thermistor are correlated to changes in the temperature of the light engine (the arrangement is such that the temperature at the temperature sensor(s) is proportional to the temperature at the solid state light emitter(s), or the temperature at the temperature sensor(s) varies in proportion to the variance of temperature at the solid state light emitter(s), or the temperature at the temperature sensor(s) is correlatable to the temperature at the solid state light emitter(s), see paragraph [0312]).
Van de Ven discloses additional circuitry that can adjust the current supplied to respective solid state light emitters (and/or other light emitters) in order to maintain the balance of color output among the light emitters that emit light of different colors in order to achieve the desired color output (see paragraph [0012], [0296]-[0297]), [0309]).
Van de Ven does not explicitly disclose setting characteristics of the electrical signal to energize the light emitting diodes of the light engine to provide the color setting selected at the temperature of the light engine measured using the thermistor.
Hussell, on the other hand, discloses light emitting devices, fixtures and methods are provided that are well suited for a variety of applications, wherein a control circuit configured to adjust electrical current supplied to LEDs within the device by setting characteristics of the electrical signal to energize the light emitting diodes of the light engine to provide the color setting selected at the temperature of the light engine measured using the thermistor (see paragraph [0132] and [0136]).
It would have been obvious to one of ordinary skill in the art to modify the light engine in a lighting device as taught by Van de Ven with the light emitting device as taught by Hussell to provide devices having improved color point control by implementing a control circuit configured to adjust electrical current supplied to LEDs within the device (e.g., via bypassing and/or shunting current), thereby maintaining an aggregate output emission from multiple, differently colored LEDs (see paragraph [0005] by Hussell).
Van de Van further disclose in some embodiments, which can include or not include, as suitable, any of the other features described herein, a sensor (e.g., a temperature sensor, such as a thermistor) can be positioned in any suitable location (see paragraph [0341]).
However, Van de Ven does not explicitly disclose wherein the thermistor is also on the printed circuit board of the light engine, and the thermistor is in direct contact with the metal core of the printed circuit board, the thermistor being in direct contact with a same metal core on a same printed circuit board as the at least one light emitting diode.
Kim, on the other hand, discloses a light emitting module 200 may include printed circuit board (PCB) 210 and a plurality of LEDs 220 disposed on the PCB 210, and a temperature sensor 400 disposed on the PCB 210. The PCB 210 may be a metal core PCB (MCPCB) or metal PCB (MPCB) based on a metal board having good thermal conductivity. The temperature sensor 400 may be disposed on the one side of the PCB 210. The temperature sensor 400 may include at least one thermistor and at least one resistor as shown in FIG. 3. For example, the temperature sensor 400 may comprise a first and second resistor R1, R2 connected in parallel, and a thermistor TH connected with the first resistor R1 in parallel, and connected with the second resistor R2 in series  (see fig. 3 and 4, paragraph [0071], [0074], and [0082]-[0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teaching as taught by Van de Ven in view of Hussell with the teaching of Kim having the thermistor is also on the printed circuit board of the light engine, and the thermistor is in direct contact with the metal core of the printed circuit board, the thermistor being in direct contact with a same metal core on a same printed circuit board as the at least one light emitting diode in order to detect a change of temperature based on a change of total resistance therein, so that the LED characteristics can be adjusted during operation to provide the desired lighting conditions in all temperatures (see paragraph [0052] and [0056] by Kim).
Regarding claim 3, Van de Ven in view of Hussell and Kim discloses all the limitation of the method of claim 1, except for specifying that wherein the thermistor can sense temperature ranging from -55°C to 200°C.
However, Van de Ven discloses some light emitting diodes that emit red light have a very strong temperature dependence in at least some temperature ranges (e.g., AlInGaP light emitting diodes can reduce in optical output by .about.20% when heated up by .about.40 degrees C., that is, approximately -0.5% per degree C.; some blue light emitting InGaN+YAG:Ce light emitting diodes can reduce in optical output by about -0.15%/degree C.), (see paragraph [0013]). Van de Ven further discloses many light emitting diode light sources have average operating lifetimes of decades as opposed to just months or 1-2 years for many incandescent bulbs, but some light emitting diodes' lifetimes can be significantly shortened if they are operated at elevated temperatures. A common manufacturer recommendation is that the junction temperature of a light emitting diode should not exceed 85 degrees C. if a long lifetime is desired (see paragraph [0016]). Van de Ven also discloses persons of skill in the art are familiar with, and have ready access to, a variety of temperature sensors (e.g., thermistors), and any of such temperature sensors can be employed in embodiments in accordance with the present inventive subject matter. Temperature sensors can be used for a variety of purposes, e.g., to provide feedback information to compensation circuitry, e.g., to current adjusters (see paragraph [0309]).
It would have been obvious to one of ordinary skill in the art before the effective filing date was made that the thermistor as taught by Van de Ven in view of Hussell and Kim can sense temperature ranging from -55°C to 200°C in order to optimize the performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Van de Ven in view of Hussell and Kim discloses the method of claim 1, wherein the lighting characteristic is color (see paragraph [0009], [0011], [0202], [0253], and [0266] by Van de Ven).
Regarding claim 5, Van de Ven in view of Hussell and Kim discloses the method of claim 4, wherein the color is characterized by the X, Y, and Z scale values of the International Commission (CIE) 1931 XYZ color space (see paragraph [0253]-[0255] by Van de Ven).
Regarding claim 6, Van de Ven in view of Hussell and Kim discloses the method of claim 1, wherein the electrical signal to energize the light emitting diodes is a pulse width modulation value (see paragraph [0406] by Van de Ven).
Regarding claim 7, Van de Ven in view of Hussell and Kim discloses the method of claim 1, wherein the at least one light emitting diode of the light engine includes a plurality of strings of light emitting diodes (see paragraph [0260]-[0265] by Van de Ven).
Regarding claim 8, Van de Ven in view of Hussell and Kim discloses the method of claim 1, wherein each string of said plurality of strings of light emitting diodes includes LEDs that project a different color (see paragraph [0011]-[0014], [0260], and [0296] by Van de Ven).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        05/26/2022